Citation Nr: 9934763	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  91-15 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.  

2.  Entitlement to service connection for an asbestos related 
pulmonary disorder.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel





INTRODUCTION

The veteran had active ocean-going service in the American 
Merchant Marine in November 1943; from January 1944 to 
September 1944; from December 1944 to April 1945; and from 
June 1945 to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That rating decision, in part, 
denied service connection for hearing loss and an asbestos 
related lung disorder.  

In April 1995, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  

The case was previously before the Board in July 1995, when 
it was remanded for examination of the veteran and medical 
opinions.  The Board also forwarded the case to the Veteran's 
Health Administration (VHA) to obtain the medical opinion of 
a pulmonary specialist in June 1999.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran served in American Merchant Marines during 
World War II.  He had active ocean-going service in November 
1943; from January 1944 to September 1944; from December 1944 
to April 1945; and from June 1945 to August 1945.


3.  The medical evidence of record reveals that the veteran 
has a current hearing loss with tinnitus.  

4.  The veteran was subjected to acoustic trauma in the form 
of noise exposure during his periods of active ocean-going 
service.

5.  A March 1993 VA audiology report relates the veteran's 
current hearing loss to his periods of military service.  

6.  The medical evidence of record reveals that the veteran 
has a current asbestos related pulmonary disorder.

7.  The veteran was exposed to asbestos during his periods of 
active ocean-going service.

8.  The veteran's current asbestos related pulmonary disorder 
cannot be reasonably disassociated from his periods of active 
ocean-going service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss and tinnitus were incurred in 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.7(x)(15), 3.303 (1999).  

2.  An asbestos related pulmonary disorder was incurred in 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.7(x)(15), 3.303 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is to say that he 
has presented claims which are plausible.  We are satisfied 
that VA has assisted the veteran as much as it can in the 
development of his claim.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

As an initial matter the appellant must establish that he is 
a veteran.  The evidence of record reveals that the appellant 
served in the American Merchant Marines during World War II.  
He had active ocean-going service in November 1943; from 
January 1944 to September 1944; from December 1944 to April 
1945; and from June 1945 to August 1945.  The law recognizes 
this as active military service.  38 C.F.R. § 3.7 (x)(15).  
As such, the appellant is a veteran with his periods of 
military service being his periods of active ocean-going 
service.  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

When the evidence is in relative equipoise as to the merits 
of the issue, then the benefit of the doubt in resolving the 
issue is to be given to the veteran.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Upon the veteran's application for benefits, the RO attempted 
to obtain his Merchant Marine medical records.  The RO 
contacted the National Personnel Records Center, the U.S. 
Public Health Service, and the U.S. Coast Guard, and 
requested that any and all records of the veteran be 
forwarded to the RO.  However, after searching for the 
records, each of the government branches contacted 
responded that it did not possess any of the veteran's 
Merchant Marines medical records.  We would add that the 
veteran was unable to provide the RO or the Board with any 
additional information that would allow the VA to make use of 
alternative record sources that would have confirmed any type 
of treatment of the appellant. 

II.  Hearing Loss

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999). 

As noted above, there are no service medical records related 
to the veteran's periods of active military service 
available.  VA medical treatment records dated September 1988 
reveal that the veteran had a decrease in hearing ability and 
that he suffered from a left ear infection for approximately 
one month.  An October 1988 VA medical record reveals a 
diagnosis of left otitis media with ruptured left eardrum.  

In March 1993, a VA audiological evaluation was conducted.  
Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
65
75
85
LEFT
45
40
50
65
65

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 92 percent in the left ear.  
These audiometric results reveal that the veteran has a 
bilateral hearing loss disability of VA purposes.  38 C.F.R. 
§ 3.385 (1999).  The examination report noted that the 
veteran also suffered from bilateral intermittent tinnitus, 
and that it "started in 1944 after exposure to loud 
noises."  

As noted above, there are no service medical records related 
to the veteran's periods of service.  However, the evidence 
of record clearly reveals that the veteran served aboard 
merchant ships during World War II.  He reports that he was 
subjected to acoustic trauma in the form of noise exposure 
during these periods of active ocean-going service.  The 
veteran's testimony is competent to establish to establish 
the occurrence of an injury, such as noise exposure and 
acoustic trauma.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The 1993 VA audiology report relates the 
veteran's current bilateral hearing loss with tinnitus to the 
noise exposure during service.  As such, service connection 
is granted for bilateral hearing loss and tinnitus.

III.  Asbestos

The veteran claims that he incurred a pulmonary disorder 
during his periods of active ocean-going service.  The 
veteran asserts that asbestos was used extensively as an 
insulation material aboard the ships on which he served, and 
that he was exposed to respirable asbestos, which flaked off.  

April 1989 VA treatment records reveal a diagnosis of chronic 
obstructive pulmonary disease and a history of asbestosis.  
However, a June 1991 private medical examination report 
reveals that the veteran had a long-standing history of 
shortness of breath.  The veteran reported that he had 
Merchant Marine service subsequent to his period of active 
military service.  Physical examination revealed clubbing of 
the extremities.  Pulmonary function testing revealed 
restrictive lung disease.  The physician's diagnosis was 
asbestosis.  The physician also indicated that the veteran's 
lung disorder was restrictive in nature and most likely due 
to asbestos exposure and not to the veteran's history of 
smoking.   

In August 1996 pulmonary function tests were conducted at a 
VA medical center (VAMC).  While abnormalities were 
indicated, the examiner noted that the "characteristic 
pattern of abnormality seen in the exercise responses in 
patients with asbestosis were not observed in this test, 
perhaps because the patient did not even reach anaerobic 
threshold."  An accompanying CT examination report indicated 
that the veteran had a "chest CT with pleural plaques, yet 
without interstitial disease."  

In May 1998 an x-ray examination was conducted by a "B 
Reader."  The examining radiologist's diagnosis was 
"parenchymal changes having the appearance and distribution 
of asbestosis."  A VA pulmonary examination was also 
conducted in May 1998.  The history related on this 
examination was that the veteran's wartime service was on 
ships with exposed piping and insulation while his post-
service Merchant Marine employment was on ships with 
unexposed piping.  Physical examination revealed minimal 
clubbing of the extremities.  Some pleural scarring was 
noted.  The examiner's diagnosis was "mixed restrictive and 
obstructive ventilatory impairment."  After he review the 
evidence of record, this physician's opinion was that the 
veteran did not have an asbestos related lung disorder and 
that there was an absence of the appropriate fibrous 
infiltrates seen on radiographic examination.  The physician 
also discounted the veteran's asbestos exposure during active 
military service as not "significant (if any)."

The veteran's private physician reviewed the May 1998 VA 
examination and also examined the veteran in December 1998.  
This physician's diagnosis was asbestosis.  The medical 
opinion was that the veteran "meets the clinical criteria 
for diagnosis of asbestosis namely appropriate exposure, 
symptoms of shortness of breath, clubbing on physical 
examination, increased interstitial markings on chest CT and 
restrictive effect on pulmonary function studies."

Because of the conflicting medical evidence of record, the 
Board referred the case to a VA pulmonary specialist to 
review and provide an opinion.  The specialist's opinion was 
that the veteran has an interstitial type of lung disease 
which is not totally inconsistent with a diagnosis of 
asbestosis but which would be a relatively unusual 
presentation.  The physician's opinion was that the asbestos 
exposure experienced by the veteran during his 15 months of 
active ocean-going service was passive in nature in that he 
did not actively handle asbestos; that such exposure would 
result in low cumulative fiber exposure. 

Essentially there are three medical opinions of record.  One 
VA physician indicates that the veteran does not have an 
asbestos related pulmonary disorder.  One VA physician 
indicates that the veteran has interstitial lung disease 
which is not inconsistent with a diagnosis of asbestosis but 
which would be an unusual presentation of asbestos symptoms.  
Finally, the veteran's private physician gives an unequivocal 
diagnosis of asbestosis.  This evidence is not in equipoise 
but clearly tips towards the conclusion that the veteran does 
have an asbestos related pulmonary disorder, albeit one of 
unusual presentation.  Another factor the Board finds 
persuasive that the veteran has consistently been diagnosed 
with clubbing of the extremities which is an acknowledged 
symptom of asbestos exposure.  As such, the Board finds that 
the veteran does have an asbestos related lung disorder.  

The next question that must be addressed is whether the 
veteran incurred his asbestos exposure during his periods of 
active ocean-going service.  Both VA physicians discount the 
veteran's asbestos exposure during his 15 months of active 
ocean-going service.  They describe this exposure as being 
passive and not "significant."  These physicians 
specifically differentiate between such passive exposure and 
the exposure of people who actively handle and install 
asbestos.  However, Manual M21-1 provides guidance for 
asbestos related claims.  The manual indicates that asbestos 
was used extensively in ships during World War II.  The 
manual also states that the latent period between asbestos 
exposure and development of symptoms varies between 10 and 45 
years.  M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21.  

The Board finds that the veteran does have an asbestos 
related pulmonary disorder.  The veteran was exposed to 
asbestos during his period of active ocean-going service in 
the Merchant Marines.  The Board recognizes that the veteran 
continued to serve in the Merchant Marines subsequent to his 
period which qualified for active service, and that he was 
most likely exposed to asbestos during this period of time 
also.  However, the Board believes that it is not possible to 
disassociate the veteran's exposure to asbestos during active 
service from his asbestos exposure subsequent to service.  
Therefore, the Board must resolve all doubt as to which 
asbestos exposure caused his current pulmonary disorder in 
the veteran's favor.  As such, service connection for an 
asbestos related pulmonary disorder is granted.  


ORDER

Service connection for bilateral hearing loss with tinnitus 
is granted.  

Service connection for an asbestos related pulmonary disorder 
is granted.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

